PER CURIAM.
The court below found in favor of defendant upon the disputed question of fact as to whether the position obtained by him was a temporary one or not. It follows from that finding that the plaintiff became entitled by the terms of the agreement between the parties, as well as by the provisions of the employment agency law (Laws 1907, p. 589, c. 327, § 5), to 10 per cent, of the defendant’s salary. It was, therefore, error to render judgment for the defendant.
The judgment is reversed, and in modification a judgment ordered in favor of the plaintiff for the sum of $3.13 and $5 costs in the court below, and, as modified, affirmed, without costs of this appeal to either party.